NO. 07-11-00050-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     MAY 20, 2011


                           MICHAEL GARCIA, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

          NO. 2637A; HONORABLE GORDON HOUSTON GREEN, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.



                               ON MOTION TO DISMISS


      Appellant, Michael Garcia, filed Notice of Appeal to appeal a judgment of

conviction entered against him in cause number 2637A in the 287th District Court of

Bailey County, Texas. However, appellant has now filed a motion to dismiss his appeal.


      Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a) and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at
appellant=s request, no motion for rehearing will be entertained and our mandate will

issue.



                                                    Mackey K. Hancock
                                                         Justice


Do not publish.




                                         2